959 A.2d 903 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Ricky Lee ALLSHOUSE, Jr., Petitioner.
No. 332 WAL 2007.
Supreme Court of Pennsylvania.
October 22, 2008.


*904 ORDER

PER CURIAM.
AND NOW, this 22nd day of October 2008, the Petition for Leave to File Post-Submission Communication is DISMISSED AS MOOT. The Petition for Allowance of Appeal is GRANTED.
The issues, as stated by petitioner, are:
1. Does the Superior Court's decision conflict with U.S. Supreme Court precedent on the confrontation clause thereby creating a direct conflict with another Superior Court decision?
2. Did the Superior Court disregard this Court's harmless error precedent by allowing the Commonwealth to discharge its burden of proving harmless error through a two-sentence footnote?
3. Did the Superior Court decision misconstrue the reach of Ohio v. Roberts, 448 U.S. 56, 100 S. Ct. 2531, 65 L. Ed. 2d 597 (1980), and thereby insulate Pennsylvania's Tender Years Hearsay Act from an ex post facto challenge?
Justice McCAFFERY did not participate in the consideration or decision of this matter.